Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically configuring a memory space used by a plurality of end points for connection management as a logical ring buffer of slots, a slot has a network layer data packet and an internal header, each end point is structured as a collection of logically-consecutive slots into which data is written, the internal header maintaining logical consecutiveness of the collection, the logical ring buffer being shared by all admitted connections across the pairs of end points, each pair of end points associated with a connection maintains a set of pointers to the slots and for a first connection, switching the first connection to a second connection in-order packets from the first connection to the second connection without the in-order packets being moved from their logically- consecutive slots by reading or writing packet data from the logical ring buffer using the set of pointers as detailed in the dependent claims for such limitations.
The closest prior art found by the Examiner is the previously cited references namely, (US 7,142,509 B1) and (US 2015/0074683 A1).
However, the references alone and in combination do not teach or suggest end point multiplexing for efficient layer 4 switching the way as claimed in the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472